Citation Nr: 0704540	
Decision Date: 02/14/07    Archive Date: 02/22/07

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected compression fracture of L1 with fusion from 
T10 through L4.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in October 2005.  
The Board remanded the case back to the RO in January 2006 
for further development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 19.31, it is incumbent upon the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  In the present case, the most recent 
SSOC was issued on May 1, 2006.  Subsequently, the RO 
received additional medical evidence, including a December 
2005 VA spine examination report addressing the back 
disorder.  

The Board has preliminarily reviewed this report and finds 
that it is of such significance that it would need to be 
considered in the disposition of the veteran's claim for 
increased evaluation for the service-connected back disorder.  
However, the RO never issued an SSOC addressing this 
particular report.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After consideration of all the 
evidence added to the veteran's claim 
file since the May 1, 2006 SSOC, the 
veteran's claim for an evaluation in 
excess of 50 percent for the service-
connected back disorder should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a SSOC and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

